DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/30/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cartridge" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2 – 10 will inherit this same issue since they depend from the rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0251839 (hereinafter Ali) in view of US Patent Application Publication 2010/0071122 (hereinafter Li).
Regarding claim 1, Ali shows a stopper assembly (10) for a drain system of a fluid basin, the stopper assembly comprising: a stopper head (40) having a seal (32) to sealingly engage the drain system of the fluid basin when the stopper assembly is moved from a drain position to a plug position; and a strainer (44) detachably coupled to the stopper head to strain at least a portion of a flow of fluid passing through the drain system of the fluid basin when the stopper assembly is installed and the stopper head is in the drain position (par. 40), and wherein the strainer includes a body (70) having a plurality of apertures (76) to form a strainer structure to strain a flow of fluid passing through the strainer during operation of the drain system, and wherein an upper end of the strainer includes a plurality of flexible fingers (80) that splay outward from a central axis (A) of the strainer (par. 49). Ali fails to show at least one of the flexible fingers includes a laterally extending projection configured to support the cartridge in the drain position within the drain system and configured to flex inwardly when a user moves the stopper assembly from the drain position to the plug position. Attention is turned to Li which shows a stopper assembly with a plurality of fingers (22) including a laterally extending projection (222a, 222b) configured to support a strainer cartridge (10) in a drain position (fig. 7) and configured to flex inwardly when a user moves the stopper assembly from the drain position to the plug position (see par. 26, fig. 6, 7). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify at least one of the flexible fingers to include a laterally extending projection configured to support the cartridge in the drain position within the drain system and configured to flex inwardly when a user moves the stopper assembly from the drain position to the plug position to provide better securement of the desired draining positions and ensure the assembly remains in the desired position as evidenced by the teachings of Li mentioned above. Such a modification would be an improvement over the device of Ali by ensuring that even when fluid flow is rapid or larger debris is being captured by the strainer, the stopper assembly will remain in the open position (see Li, par. 27).
Regarding claim 2, Ali shows the strainer (44) is detachably coupled to the stopper head (40) via a user actuatable release mechanism (60) to facilitate replacement of the strainer with a replacement strainer.
Regarding claim 3, Ali shows the body of the strainer defines a receptacle (70), the receptacle including a base (74) and a sidewall (72) extending from a periphery of the base, each of the base and the sidewall including the plurality of apertures (76) that form the strainer structure (par. 48).
Regarding claim 4, Ali shows the plurality of flexible fingers (80) are provided at an upper end of the sidewall (72) (fig. 4), and under the modification in view of Li, Li shows at least two laterally extending projections (there are a total of 8 projections evenly spaced 222a, 222b) configured to support the cartridge in the drain position within the drain system and configured to flex inwardly when the user moves the stopper assembly from the drain position to the plug position.
Regarding claim 5, under the modification in view of Li, Li shows the laterally extending projections (222a, 222b) of the flexible fingers are configured to collectively support the cartridge in the drain position within the drain system and are configured to flex inwardly when the user moves the stopper assembly from the drain position to the plug position since there are there are a total of 8 projections evenly spaced around the stopper assembly.
Regarding claim 6, under the modification in view of Li, Li shows the laterally extending projections (222a, 222b) extend horizontally away from the central axis of the stopper assembly (fig. 1, 6).
Regarding claim 7, Ali shows the stopper head (40) and the strainer (44) form a strainer cartridge (46) that is removably insertable in the drain system, and configured to be moved between the drain positions and the plug position (par. 42).
Regarding claim 8, Ali shows the stopper head (40) includes a pair of actuatable elements (62) to selectively release the strainer from the stopper head, the actuatable elements including strainer engagement portions (63) biased inwardly toward each other (fig. 5) (par. 46).
Regarding claim 9, Ali shows the strainer (44) includes an elongate stem portion (90) that is detachable from the body (70).
Regarding claim 10, Ali shows an upper end (92) of the elongate stem portion includes a stopper head engagement feature to detachably couple the strainer to the stopper head (fig. 6) (par. 42).
Claim(s) 15 – 19 and 21 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali in view of US Patent 2,481,312 (hereinafter Kirschner).
Regarding claim 15, Ali shows a stopper assembly (210) for a drain system (200) of a fluid basin having a drain body (202) with a grate structure (206), the stopper assembly comprising: a stopper head (240) to sealingly engage the drain system of the fluid basin when the stopper assembly is moved from a drain position to a plug position (par. 64); and a strainer (244) detachably coupled to the stopper head to strain at least a portion of a flow of fluid passing through the drain system of the fluid basin when the stopper assembly is installed and the stopper head is in the drain position (par. 64), Ali shows an adapter body (242) to lock onto the grate structure and removably secure the stopper assembly within the drain body and thus fails to show the strainer includes one or more clip arrangements. Attention is turned to Kirschner which shows securing a strainer stopper assembly to a grate structure (54) using clip arrangements (40) for removably securing the assembly to the grate structure. Kirschner teaches that using clip arrangements allows a user to easily install and secure the assembly but still allow for vertical movement of the stopper (col. 2, ln. 8 – 13). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the adapter body of Ali to include clip arrangements to easily install the device while still permitting vertical movement as evidenced by the teachings of Kirschner mentioned above. Such a modification would perform the same intended function of rotationally securing the assembly while still permitting vertical movement and is therefore considered functionally equivalent as evidenced by the teachings above.
Regarding claim 16, Ali shows the strainer (244) is detachably coupled to the stopper head via a user actuatable release mechanism (260) to facilitate replacement of the strainer with a replacement strainer (par. 69).
Regarding claim 17, Ali shows the stopper head (240) and the strainer (244) form a strainer cartridge (246) that is selectively detachable from grate structure of the drain body (par. 65).
Regarding claim 18, under the modification in view of Kirschner, Kirschner shows the strainer cartridge is detachable from the grate structure by rotating the strainer cartridge about a central axis such that the one or more clip arrangements of the strainer is/are released from the grate structure (col. 2, ln. 8 – 13).
Regarding claim 19, Ali shows the strainer (244) includes a body (270) having a plurality of apertures (276) to form a strainer structure to strain a flow of fluid passing through the strainer during operation of the drain system (par. 72).
Regarding claim 21, Ali shows the body of the strainer defines a receptacle (270), the receptacle including a base (274) and a sidewall (272) extending from a periphery of the base, each of the base and the sidewall including the plurality of apertures that form the strainer structure (par. 72).
Regarding claim 22, Ali shows the adapter body (242) extends from the base of the receptacle, and Kirschner shows the clip arrangements (40) located at a base of a strainer body, and accordingly, under the modification in view of Kirschner, the clip arrangements would extend from the base of the receptacle of Ali in order to function as intended.
Regarding claim 23, Kirschner shows the clip arrangements (40) are integrally formed in the strainer (fig. 2).
Regarding claim 24, Kirschner shows the clip arrangements (40) are L-shaped (48, 50) and project from a lower end of the strainer (fig. 2).
Regarding claim 25, Ali shows a strainer (244) of a strainer cartridge (246) for a drain system (200) comprising a body defining a receptacle (270), the receptacle including a base (274) and a sidewall (272) extending from a periphery of the base, each of the base and the sidewall including a plurality of apertures (276) that form the strainer structure to strain a flow of fluid passing through the receptacle during operation of the drain system (par. 72). Ali shows an adapter body (242) projecting from a lower end of the body to lock onto the grate structure and removably secure the stopper assembly within the drain body and thus fails to show the strainer includes one or more clip arrangements. Attention is turned to Kirschner which shows securing a strainer stopper assembly to a grate structure (54) using clip arrangements (40) for removably securing the assembly to the grate structure. Kirschner teaches that using clip arrangements allows a user to easily install and secure the assembly but still allow for vertical movement of the stopper (col. 2, ln. 8 – 13). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the adapter body of Ali to include clip arrangements to easily install the device while still permitting vertical movement as evidenced by the teachings of Kirschner mentioned above. Such a modification would perform the same intended function of rotationally securing the assembly while still permitting vertical movement and is therefore considered functionally equivalent as evidenced by the teachings above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 11,391,027 is directed to the state of the art of stopper assemblies using clip arrangements to secure to a grate structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754